DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the cancellation of claims 1 – 15 & the addition of claims 16 – 35 in the preliminary amendment filed December 16, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rios et al. (US 2010/0183814 A1).
With regard to claim 16, Rios et al. teach a silicone (elastomer) sheet (paragraph [0033]) comprising a structured core, as shown in Fig. 3 below, and having a thickness (average height) of greater than about 10 µm (0.010 mm) and less than about 4,500 micrometers (4.5 mm) (paragraph [0080]). The silicone sheet is of sufficient softness (compressibility) to provide gripping (paragraph [0004]).

    PNG
    media_image1.png
    307
    426
    media_image1.png
    Greyscale

With regard to claim 18, as discussed above, the thickness is in the range of about 0.010 – 4.5 mm, which is at least 0.01 mm.

Claim(s) 16, 18, 21 – 22, 24 – 26, & 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masato et al. (JP 5-151535)*.
*Submitted by Applicant with IDS filed 4/14/2022
	With regard to claim 16, Masato et al. teach a sandwich structure (“compressible sheet”) (paragraph [0017]) comprising a structured core, wherein the structured core comprising an elastomer material (paragraphs [0092] & [0103]). The compressible sheet has a thickness (height) of 0.3 mm to 2 mm (paragraph [0016]).
	With regard to claim 18, as discussed above, the compressible sheet has a thickness (height) of 0.3 mm – 2 mm, which is at least about 0.01 mm.
	With regard to claims 21 – 22, the core comprises a cellular lattice structure of support walls orthogonal to a longitudinal plane of the compressible sheet (Fig. 2), which is a regular lattice-type pattern of cells.

    PNG
    media_image2.png
    257
    311
    media_image2.png
    Greyscale

	With regard to claims 24 – 26 & 28, wherein the structured core (6) comprises a corrugated wave structure  comprising a sheet undulating in an oscillating wave pattern of successive wave-troughs and wave-crests, wherein the wave-troughs and the wave-crests run a width of the structured core (Figs. 5 & 10). 

    PNG
    media_image3.png
    329
    330
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    276
    315
    media_image4.png
    Greyscale


With regard to claim 28, as shown above in Fig. 10, the corrugated structure is a corrugated beam structure.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., as applied to claim 16 above, and further in view of Kalish et al. (US 2019/0184672 A1).
With regard to claim 17, as discussed above, Masato et al. teach a lightweight sandwich structure (“compressible sheet”), wherein a honeycomb core comprises elastomer material. However, Masato et al. do not teach the specific type of elastomer material includes thermoplastic elastomer material.
Kalish et al. teach a cushioning material for forming light weight articles for providing matting, fall protection, surface protection, and vibration dampening (paragraph [0050]). The cushioning material is formed of a honeycomb pattern (paragraphs [0029] & [0064]) composed of thermoplastic elastomer (paragraph [0036]).
Therefore, based on the teachings of Kalish et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use thermoplastic elastomer material because it provides cushioning and desired lightweight properties to the honeycomb sandwich structure taught by Masato et al.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., as applied to claim 16 above.
With regard to claim 19, Masato et al. do not explicitly teach the surface density of the compressive sheet not greater than about 600 g/m2, which is defined as M/(L x W) x 106, where M is the mass of the sample in grams, L is the length of the sample in mm, and W is the length of the sample in mm. Additionally, Masato et al. do not teach explicit values for the weight of the sandwich structure examples.
However, Masato et al. teach the sandwich structure (“compressible sheet”) may be formed having  predetermined dimensions (“L x W”) in the following examples: prepreg (skin) sheet and core having a size of 200 x 100 mm (paragraph [0156]), or 150 x 1500 mm (paragraph [0157]), or 50 x 150 mm (paragraph [0170]). Furthermore, Masato et al. teach the porosity of the core material is preferably 20 – 95% from the viewpoint of providing a light weight structure (paragraph [0085]). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the porosity of the core structure material through routine experimentation in order to achieve a desired lightweight (i.e. surface density) of the sandwich (“compressible sheet”).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 20, Masato et al. do not explicitly teach the compressible sheet comprises a densification strain of at least about 40%.
	Applicant’s specification (pgs. 3 – 4) teaches the densification strain is calculated based on the height (H) of the compressible sheet under a force of 0.8.+-.0.2 N, the compression test results, the length of the sample (L), & the width of the sample (W).
	Masato et al. teach the desired compression stress of the sandwich structure (compressible sheet) is achieved by thinness and lightness of the sandwich (paragraphs [0058] – [0059]) and the porosity of the core material is preferably 20 – 95% from the viewpoint of providing a light weight structure (paragraph [0085]). Furthermore, Masato et al. teach the sandwich structure (“compressible sheet”) may be formed having  predetermined dimensions (“L x W”) in the following examples: prepreg (skin) sheet and core having a size of 200 x 100 mm (paragraph [0156]), or 150 x 1500 mm (paragraph [0157]), or 50 x 150 mm (paragraph [0170]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thinness (thickness/height) and porosity of the structure through routine experimentation in order to achieve the desired compression stress, and therefore densification strain, of the structure.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 23 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., as applied to claims 21 & 26 above.
	With regard to claim 23, Masato et al. teach the cell wall thickness is 0.05 – 1 mm (CLST) (paragraph [0087]). The core has a thickness (cell wall height) of 0.1 to 1.8 mm (CLSH) (paragraphs [0019] & [0067]). Therefore, the cell wall thickness to height (aspect ratio) (CLSH/CLST) is in the range of 0.028 – 10, which overlaps with Applicant’s claimed range of about 1 to about 30.
With regard to claim 27, Masato et al. teach, for the mountain shape (“oscillating wave pattern of the sheet’), a case where a corrugated plate-shaped core material is used as the core material, and for example, a void shape when a corrugated plate-shaped core material having a wavelength L (period) as illustrated in Fig. 10 (L) is used (paragraph [0074]). The core has a thickness (cell wall height) of 0.1 to 1.8 mm (CLSH) (paragraphs [0019] & [0067]). The preferable length of the cells is most preferably in the range of 1 – 10 mm (paragraph [0086]). Therefore, the aspect ratio CWSH/CWSP of the sheet is in the range of 0.01 – 1.8, which overlaps with Applicant’s claimed range of about 1 to about 10.

    PNG
    media_image4.png
    276
    315
    media_image4.png
    Greyscale

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim(s) 29 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al.
With regard to claim 29, Masato et al. teach a sandwich structure (“compressible sheet”) (paragraph [0017]) comprising a structured core, wherein the structured core comprising an elastomer material (paragraphs [0092] & [0103]).
Masato et al. do not explicitly teach the surface density of the compressive sheet not greater than about 600 g/m2, which is defined as M/(L x W) x 106, where M is the mass of the sample in grams, L is the length of the sample in mm, and W is the length of the sample in mm. Additionally, Masato et al. do not teach explicit values for the mass of the sandwich structure examples.
However, Masato et al. teach the sandwich structure (“compressible sheet”) may be formed having  predetermined dimensions (“L x W”) in the following examples: prepreg (skin) sheet and core having a size of 200 x 100 mm (paragraph [0156]), or 150 x 1500 mm (paragraph [0157]), or 50 x 150 mm (paragraph [0170]). Furthermore, Masato et al. teach the porosity of the core material is preferably 20 – 95% from the viewpoint of providing a light weight sheet (paragraph [0085]). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the porosity of the core structure material through routine experimentation in order to achieve a desired lightweight (i.e. surface density) of the sandwich (“compressible sheet”).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claims 30 – 32, Masato et al. teach a corrugated wave structure wherein the structured core (6) comprises a corrugated wave structure  comprising a sheet undulating in an oscillating wave pattern of successive wave-troughs and wave-crests, wherein the wave-troughs and the wave-crests run a width of the structured core (Figs. 5 & 10). 

    PNG
    media_image3.png
    329
    330
    media_image3.png
    Greyscale

With regard to claim 33, Masato et al. teach for the mountain shape (“oscillating wave pattern of the sheet’), a case where a corrugated plate-shaped core material is used as the core material, and for example, a void shape when a corrugated plate-shaped core material having a wavelength L (period) as illustrated in Fig. 10 (L) is used (paragraph [0074]). The core has a thickness (cell wall height) of 0.1 to 1.8 mm (CLSH) (paragraphs [0019] & [0067]). The preferable length of the cells is most preferably in the range of 1 – 10 mm (paragraph [0086]). Therefore, the aspect ratio CWSH/CWSP of the sheet is in the range of 0.01 – 1.8, which overlaps with Applicant’s claimed range of about 1 to about 10.

    PNG
    media_image4.png
    276
    315
    media_image4.png
    Greyscale

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 34, as shown above in Fig. 10, Masato et al. teach the corrugated structure is a corrugated beam structure.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., as applied to claim 16 above, and further in view of Omeis et al. (2011/0152411 A1).
With regard to claim 35, Masato et al. teach the sandwich sheet comprising fiber reinforced sheets and polymer and elastomer material cores may be formed for a number of intended uses (paragraphs [0038] – [0041] & [0116] – [0124]), including electronics housing. However, Masato et al. do not teach the compressible sheet is used for a battery pack spacer.
Omeis et al. teach polymer compositions employed with reinforcing fibers (paragraph [0114]) or for forming polymer honeycombs (paragraph [0126]) can be used as a battery pack spacer (paragraph [0128]). 
Therefore, based on the teachings of Omeis et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the sandwich structure taught by Masato et al. comprising fiber-reinforced sheets and a polymer honeycomb core may be used as a battery pack spacer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781